NO. 07-99-0269-CR 



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 10, 2001



______________________________





CURTIS RAY HOLLAND, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 252
ND
 DISTRICT COURT OF JEFFERSON COUNTY;



NO. 70662; HONORABLE LEONARD GIBLIN, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellant Curtis Ray Holland appealed his conviction of aggravated assault and the resulting sentence of five years confinement in the Institutional Division of the Department of Criminal Justice.  The adjudication of appellant’s guilt was originally deferred, and he was placed on community supervision for four years.  However, the State filed a motion to revoke appellant’s unadjudicated probation and, after a hearing, the trial court found him guilty and sentenced him accordingly. 

However, appellant has now filed a motion to dismiss his appeal, which is signed by both appellant and his attorney of record.  Because no opinion of this court has been delivered prior to our receipt of his request, his motion to dismiss is hereby granted.  Tex. R. App. P. 42.2(a).

Because we have dismissed this appeal at appellant’s request, no motion for rehearing will be entertained, and our mandate will issue forthwith.  





John T. Boyd

 Chief Justice



Do not publish.